                            UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


_________________________________________
                                          )
PHILLIP DUFFY,                            )
                                          )                                  CIVIL ACTION
            Petitioner,                   )
                                          )                                  NO. 18-40128-TSH
               v.                         )
                                          )
COLETTE GOGUEN,                           )
                                          )
            Respondent.                   )
_________________________________________ )




  ORDER AND MEMORANDUM ON RESPONDENT’S MOTION TO DISMISS THE
         PETITION FOR WRIT OF HABEAS CORPUS (Docket No. 11)
                                         January 7, 2019
HILLMAN, D.J.
       Phillip Duffy (“Petitioner”) file a petitioner under 28 U.S.C. § 2254 for Writ of Habeas

Corpus by a Person in State Custody (Docket No. 1) (“Petition”) alleging ineffective assistance of

counsel for several reasons. Colette Goguen (“Respondent”) subsequently filed this motion to

dismiss the Petition as time-bared under 28 U.S.C. § 2244(d). (Docket No. 11). For the reasons

below, Respondent’s motion is granted.

                                           Background
       On August 28, 2008, following a jury trial in Massachusetts Superior Court, Petitioner was

convicted of eight counts of rape of a child, three counts of indecent assault and battery on a child

under fourteen, five counts of indecent assault and battery on a person fourteen or older, and one
count of posing a child in a state of nudity. On October 7, 2008, Petitioner was sentenced to life

imprisonment.

       On August 14, 2012, the Appeals Court affirmed Petitioner’s convictions. See

Commonwealth v. Duffy, 82 Mass. App. Ct. 1110, 972 N.E.2d 82 (2012). On September 24, 2012,

Petitioner filed an application for leave to obtain further appellate review (“ALOFAR”) in the

Massachusetts Supreme Judicial Court (“SJC”). On November 2, 2012, the SJC denied the

ALOFAR. See Commonwealth v. Duffy, 463 Mass. 1110, 977 N.E.2d 560 (2012).

       On December 7, 2015, Petitioner filed a motion for a new trial in Middlesex Superior Court.

(Docket No. 11-1). On May 5, 2016, Petitioner’s motion was denied. Id. Subsequently, Petitioner

appealed. Id. On October 17, 2017, the Massachusetts Appeals Court affirmed the order dying the

motion for a new trial. See Commonwealth v. Duffy, 92 Mass. App. Ct. 1109, 94 N.E.3d 347

(2017). On December 22, 2017, Petitioner filed a second ALOFAR in the SJC, which was denied

on February 6, 2018. See Commonwealth v. Duffy, 478 Mass. 1109, 102 N.E.3d 424 (2018).

       On July 30, 2018, Petitioner filed this petition for Writ of Habeas Corpus pursuant to 28

U.S.C. § 2254. (Docket No. 1).

                                            Discussion
       Respondent has filed a motion to dismiss the Petition as time barred pursuant to the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), 28 U.S.C. § 2244(d)(1), et

seq., which requires a state prisoner to file his federal habeas petition within one year of the date

on which his state conviction becomes final. On November 2, 2012, the SJC denied Petitioner’s

first ALOFAR, see Duffy, 463 Mass. 1110, 977 N.E.2d 560; his convictions became final ninety

days thereafter on January 31, 2013. See Neverson v. Farquharson, 366 F.3d 32, 36 (1st Cir. 2004)

(stating that a defendant’s “conviction became final when the ninety-day period for seeking




                                                 2
certiorari expired”). Thus, absent any tolling, Petitioner had until January 31, 2014 to file a habeas

petition.

        “[A] motion for a new trial filed in the original case and heard by the trial judge is an

appropriate mechanism for tolling under section 2244(d)(2).” Kholi v. Wall, 582 F.3d 147, 153-54

(1st Cir. 2009) (citations omitted). On December 7, 2015, Petitioner filed a motion for a new trial

in the Middlesex Superior Court. (Docket No. 11-1). By the time he filed that motion, however,

Petitioner did not have any remaining time to toll the statute of limitations. See Cordle v. Guarino,

428 F.3d 46, 48 n.4 (1st Cir. 2005) (noting that “Section 2244(d)(2) only stops, but does not reset,

the [AEDPA] clock from ticking and cannot revive a time period that has already expired.”

(alternations in original) (citation omitted)). Consequently, Petitioner cannot rely on the tolling

provision set forth in Section 2244(d)(2).

                                             Conclusion

        For the reasons stated above, Respondent’s motion to dismiss (Docket No. 11) is granted.

                                    Certificate of Appealability

        The statute governing appeals of final orders in habeas corpus proceedings provides that

an appeal is not permitted “[u]nless a circuit justice or judge issues a certificate of appealability.”

28 U.S.C. § 2253(c)(1). A certificate of appealability may issue “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a

“substantial showing,” a petitioner must demonstrate that “reasonable jurists could debate whether

. . . the petition should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484,

120 S.Ct. 1595 (2000) (internal quotation marks omitted). This is a low bar; a claim can be

considered “debatable” even if every reasonable jurist would agree that the petitioner will not




                                                  3
prevail. Miller-El v. Cockrell, 537 U.S. 322, 338, 123 S.Ct. 1029 (2003). In ruling on an

application for a certificate of appealability, a district court must indicate which specific issues

satisfy the “substantial showing” standard. 28 U.S.C. § 2253(c)(3).

       Petitioner failed to file his petition for habeas corpus within one year of the date that his

conviction became final. Petitioner cannot rely on the tolling provision in Section 2244(d)(2)

because the statute of limitations expired before he filed his motion for a new trial. Moreover,

Petitioner cannot establish that the Commonwealth of Massachusetts impeded the filing of a timely

petition, that his Petition raises claims based on a newly created constitutional right, or that the

claims in question could not have been timely raised in the exercise of due diligence. Finally, he

cannot establish that there are extraordinary circumstances which warrant the application of

equitable tolling. Accordingly, reasonable jurists could not debate that the Petition is time-barred.

       I am denying a certificate of appealability with respect to all grounds for relief asserted in

the Petition because I find that Petitioner cannot demonstrate that reasonable jurists could debate

whether his claims should be resolved in a different manner, or that there is any basis to proceed

further with the issues he has presented.

SO ORDERED

                                                                           /s/ Timothy S. Hillman
                                                                        TIMOTHY S. HILLMAN
                                                                              DISTRICT JUDGE




                                                 4
